 



Exhibit 10.2
SUN COMMUNITIES, INC.
AMENDED AND RESTATED 1993 STOCK OPTION PLAN
RESTRICTED STOCK AWARD AGREEMENT
     Sun Communities, Inc., a Maryland corporation (the “Company”), upon the
recommendation of the Company’s Board of Directors (the “Board”) and pursuant to
that certain Amended and Restated 1993 Stock Option Plan adopted by the
Company’s Board of Directors (the “Plan”) and approved by its shareholders, and
in consideration of the services to be rendered to the Company or its
subsidiaries by John B. McLaren (“Employee”), hereby grants and issues, as of
February 5, 2008 (the “Date of Grant”), to Employee ten thousand (10,000) shares
of the Company’s Common Stock, par value $0.01 per share (the “Shares”), subject
to the terms and conditions contained in this Restricted Stock Award Agreement
(the “Agreement”) and subject to all the terms and conditions of the Plan, which
are incorporated by reference herein. Employee agrees to the provisions set
forth herein and in the Plan and acknowledges that each such provision is a
material condition of the Company’s agreement to issue the Shares to him. All
capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to such terms in the Plan.
I. RECEIPT AND DELIVERY OF SHARES
     Until such time as the Shares vest in accordance with Section II below, the
stock certificate or certificates evidencing the Shares shall be registered in
the name of Employee but held in escrow by the Company. As soon as practicable
after the date upon which any Shares vest, the Company shall deliver to Employee
a certificate or certificates representing such vested Shares, registered in the
name of Employee.
II. VESTING SCHEDULE
     (a) Subject to the restrictions and conditions set forth in the Plan, the
Shares shall vest as follows: (i) thirty-five percent (35%) of the Shares
(rounded down to the nearest whole number) shall vest on the fourth anniversary
of the Date of Grant; (ii) thirty-five percent (35%) of the Shares (rounded down
to the nearest whole number) shall vest on the fifth anniversary of the Date of
Grant; (iii) twenty percent (20%) of the Shares (rounded down to the nearest
whole number) shall vest on the sixth anniversary of the Date of Grant;
(iv) five percent (5%) of the Shares (rounded down to the nearest whole number)
shall vest on the seventh anniversary of the Date of Grant; and (v) the
remainder of the Shares shall vest on the tenth anniversary of the Date of
Grant.
     (b) In the event of Employee’s Termination of Employment for “cause” (as
defined in that certain Employment Agreement, dated February 5, 2008, by and
among the Company, Sun Communities Operating Limited Partnership, a Michigan
limited partnership. and Employee, referred to herein as the “Employment
Agreement”), all Shares shall lapse and be of no further force or effect
whatsoever.
     (c) In the event of Employee’s Termination of Employment without “cause”
(as defined in the Employment Agreement) or upon the death or permanent
disability of the Employee, all Shares shall become fully vested and immediately
exercisable, subject to the restrictions of Section 9.02 of the Plan.

 



--------------------------------------------------------------------------------



 



     (d) Upon a “Change in Control Event” (as defined in the Employment
Agreement), all Shares shall become fully vested and immediately exercisable and
may be exercised by the Employee at any time within one (1) year after the
Change in Control.
III. RESTRICTIONS ON SHARES
     Until a Share vests pursuant to Section II above, it shall not be liable
for the debts, contracts or obligations of Employee nor be subject to
disposition by assignment, transfer, sale, alienation, pledge, encumbrance or
any other means, whether such disposition is voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or other legal or
equitable proceeding (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no force or effect; provided, however,
that this Section III does not prevent transfers by will or by the applicable
laws of descent and distribution, or pursuant to the terms of a Qualified
Domestic Relations Order.
IV. RIGHTS AS A STOCKHOLDER
     Notwithstanding Section 9.06 of the Plan to the contrary, Employee shall be
entitled to all of the rights of a stockholder with respect to the Shares,
including the right to vote such Shares and to receive dividends and other
distributions payable with respect to such Shares from and after the Date of
Grant; provided that any securities or other property (but not cash) received in
any such distribution with respect to any Shares that are still subject to the
restrictions of Section II and III of this Agreement shall be subject to all of
the restrictions in this Agreement with respect to such Shares.
V. REGISTRATION
     Subject to the other terms and conditions of this Agreement, the Shares may
be offered and sold by Employee only if such stock is registered for resale
under the Securities Act of 1933, as amended (the “Securities Act”), or if an
exemption from registration under the Securities Act is available. Employee
acknowledges and agrees: (a) that the Company has no obligation to effect such
registration; (b) not to offer or sell the Shares unless and until such stock is
registered for resale under the Securities Act or an exemption from registration
is available; and (c) that the Shares were acquired for his own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.
VI. NO RIGHT TO EMPLOYMENT CONFERRED
     Nothing in this Agreement or the Plan shall confer upon Employee any right
to continue in employment with the Company or a subsidiary or interfere in any
way with the right of the Company or any subsidiary to terminate such person’s
employment at any time.
VII. MISCELLANEOUS
     (a) In accordance with the terms of the Plan, the Company is entitled to
withhold (or secure payment from Employee in lieu of withholding) the amount of
any withholding or other tax required by law to be withheld or paid by the
Company with respect to the award or issuance of the Shares.

-2-



--------------------------------------------------------------------------------



 



Employee understands that the taxable income recognized by Employee as a result
of the award of the Shares would be affected by a decision by Employee to make
an election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “83(b) Election”), with respect to the Shares within thirty (30) days after
the Date of Grant. Employee acknowledges and agrees that he will have the sole
responsibility for determining whether to make an 83(b) Election with respect to
the Shares and for properly making such election and filing such election with
the relevant taxing authorities on a timely basis.
     (b) If any provision of this Agreement is held invalid or unenforceable,
the remaining provisions shall continue to be in full force and effect to the
maximum extent permitted by law. If the implementation or presence of any
provision of this Agreement would or will cause the Plan and thereby the Shares
purchased thereunder to not be in compliance with Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, or any other statutory provision,
such Agreement provision shall not be implemented or, at the Company’s option
following notice, such provision shall be severed from the Agreement as is
appropriate or necessary to achieve statutory compliance; provided, however,
that the parties hereby agree to negotiate in good faith as may be necessary to
modify this Agreement to achieve statutory compliance or otherwise effectuate
the intent of the parties following a severance permitted by this
Section VII(b).
     (c) The number of Shares shall be appropriately adjusted to reflect any
stock dividend, stock split, combination or exchange of shares, or other change
in capitalization with a similar substantive effect upon such Shares. The
Administrator shall have the power to determine the amount of the adjustment to
be made in each case.
     (d) Any notice required to be given hereunder to the Company shall be
addressed to the Chief Financial Officer, Sun Communities, Inc., 27777 Franklin
Road, Suite 200, Southfield, Michigan 48034, and any notice required to be given
to Employee shall be sent to Employee’s address as shown on the records of the
Company.
     (e) This instrument contains the entire Agreement of the parties and may
only be amended by written agreement executed by the parties hereto.
     (f) This Agreement is made and entered into in, and shall be construed and
enforced in accordance with the laws of, the State of Michigan.
[Signatures on following page]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Restricted Stock Award Agreement is hereby
executed as of February 5, 2008.

            “COMPANY”


SUN COMMUNITIES, INC., a Maryland corporation
      By:        /s/ Gary A. Shiffman              Gary A. Shiffman, Chief
Executive Officer                “EMPLOYEE”
            /s/ John B. McLaren       JOHN B. MCLAREN           

-4-